1Q 2012 Earnings Presentation May 4, 2012 Exhibit 99.2 2 Note to Investors Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995). These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on UIL Holdings’ expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements. Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity, gas and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the operations, markets, products and services of UIL Holdings’ subsidiaries, The United Illuminating Company, The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company. The foregoing and other factors are discussed and should be reviewed in UIL Holdings’ most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission. Forward-looking statements included herein speak only as of the date hereof and UIL Holdings undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. James Torgerson President and Chief Executive Officer Richard Nicholas Executive Vice President and Chief Financial Officer 1Q 2012 Earnings Highlights qConsolidated net income in 1Q ‘12 of $47.1M or $0.92 per diluted earnings per share- a decrease of $4.9M or $0.10 per diluted share for the same time period in 2011 due to lower net income at the gas companies §Net income from the gas companies declined $8.9M or $0.18 per diluted share in 2012 compared to 2011 primarily due to weather qDecreased margin partially offset by weather insurance §1Q ‘12 heating degree days were 20% below normal, 23% below the heating degree days in 1Q ‘11 §Full revenue decoupling mechanism is in place for electric distribution - no weather impact qGenConn earnings increased $2.4M in 1Q ‘12 compared to 1Q ’11 §Middletown plant became fully operational in June ’11 qContinue to invest in the Connecticut portion of the New England East West Solution projects §Invested $13M through April 30, 2012 qContinued progress on gas conversion growth initiative §Converted 28% more customers in the 1Q ‘12 compared to the 1Q ‘11 3 Gas Conversions qConverted 2,797 customers as of mid-April ’12 - 29% increase over the same period in ‘11 q2012 goal is to convert approximately 10,200 customers to natural gas heat, a 50% increase over 2010 levels of 6,800 additions §Converted approximately 8,300 customers in 2011 - 22% above the 2010 level §Target is to convert 30,000-35,000 gas heating customers for the period 2011-2013 4 As of April 2012 - 30% ahead of 2011 customer conversions pace Gas Conversions - cont. qConsumer interest in converting remains strong §Financing options have been expanded to assist customers with up-front conversion costs §Natural gas supply prices are low and projected to remain low for the foreseeable future §Delivered natural gas price for heating customers is approximately half the cost of heating oil on an equivalent basis qEach new residential customer is anticipated to generate approximately $280- $315 of distribution net operating income annually 5 State Regulatory Update 6 Utility Company Storm Response qInvestigation of Public Service Companies’ response to 2011 Storms (DN 11-09-09) qHearings for Electric - 4/23/12 - 5/4/12 qDraft decision expected 6/12/12, final decision expected 6/27/12 Renewable Energy qOn 1/18/12, UI filed proposal with PURA outlining framework for approval of UI’s renewable connections program under which UI would develop up to 10MW of renewable generation for recovery on a cost of service basis qUI expects PURA to issue a final decision in the third quarter of 2012 UI Electric Distribution Rate Case qEvaluating timing of distribution rate case to reflect significant investments in distribution infrastructure Berkshire Gas Rate Plan q10-yr rate plan expired on 1/31/12 qCurrent rates remain in effect UI Electric Decoupling qOn 4/2/12, UI filed the results of the decoupling rider for the 2011-2012 rate year qApproximately $5.1M owed by customers qUI’s decoupling mechanism is allowed to operate under its current structure until a PURA decision in UI’s next rate case proceeding qOn 4/24/12, Governor Malloy nominated Arthur House(D) as a director of PURA §House recently served as Chief of the Communications Group for National Geospatial-Intelligence Agency §Replaces position held by Anna Ficeto(D), who was recently sworn in as a Superior Court judge qOn 4/25/12, Governor Malloy re-nominated Jack Betkoski(D) as a director of PURA qKevin DelGobbo(R) declined the Governor’s offer for re-nomination as a PURA director and will leave on 5/11/12 Pubic Utilities Regulatory Authority State Legislative Update as of May 1, 2012 qCT legislative session ends May 9th §Various bills have moved through Energy & Technology Committee dealing with utility storm performance, system reliability and resiliency, renewable energy and expansion of gas infrastructure qSenate Bill (SB) 23 - An Act Enhancing Emergency Preparedness and Response §Governor Malloy’s bill in response to 2011 weather events §Requires PURA to establish minimum standards of performance for utilities in storm emergency preparation & response §Requires a request for proposal for micro-grid pilots, including electric distribution company participation qBills dealing primarily with gas expansion opportunities § SB 450 - An Act Concerning Energy Conservation and Renewable Energy qRequires Department of Energy and Environmental Protection to study opportunities for natural gas line extensions § SB 451 - An Act Concerning the Establishment of a Heating Furnace and Boiler Replacement Program qThis bill requires each electric distribution company to establish and administer a loan program to help consumers finance higher efficiency furnace or boiler replacements. The costs of the loans would be recovered on the customer's electric bill. The electric distribution company’s cost for administering the program is recovered through the Systems Benefits Charge. 7 Economic Update 8 qState’s unemployment rate decreased for the eighth consecutive month - the lowest rate in three years (1) qSeasonally adjusted unemployment rates as of March 2012(2) §CT - 7.7% §MA - 6.5% §National - 8.2% qUnemployment rates in the largest service areas and cities as of March 2012(3) §Bridgeport labor market areas (LMAs) 7.6%, (City of Bridgeport 12.4%) §New Haven LMAs 8.5%, (City of New Haven 11.9%) §Hartford LMAs 8.1%, (City of Hartford 14.7%) (1) State of Connecticut website (2) U.S. Bureau of Labor Statistics (3) CT Department of Labor 1Q 2012 Financial Results by Business Net Income ($M) 9 1Q ‘12 vs. 1Q ‘11 1Q 2012 Financial Results - Details 10 Electric distribution, CTA, GenConn & Other q 32% increase in 1Q ‘12 net income over the same period in 2011 §GenConn contributed pre-tax earnings of $4.5M to UIL for the 1Q ‘12 compared to $2.1M for the same period in 2011 - Middletown plant became fully operational in June 2011 q Average D & CTA ROE as of 3/31/12: 8.88% Electric transmission q Net income of $7.4M in 1Q ‘12, compared to $7.7M in 1Q ‘11 Gas distribution q 23% decrease in 1Q ‘12 net income over the same period in 2011 §Decline primarily due to warmer than normal weather, which was only partially offset by weather insurance §$14.6M decrease in margin, offset by $3.5M of weather insurance - resulting in pre-tax weather impact of $11.1M in the 1Q ‘12 §1Q ‘12 impact due to warmer weather - ($0.13) per diluted share compared to 1Q ‘11, ($0.10) per diluted share compared to normal weather, both partially offset by weather insurance q Preliminary average ROEs as of 3/31/12:SCG 4.80%-5.00%, CNG6.85%-7.05% q Preliminary average weather normalized ROEs as of 3/31/12:SCG 6.75%-6.95%, CNG 9.65%- 9.85% Corporate q 1Q ‘12 after-tax costs of $3M compared to $3.8M in 1Q ‘11 §The reduction of costs were due to a decrease in interest expense resulting from lower short-term borrowings CapEX q 2012 CapEx projections reduced by $25M, mainly in electric distribution Debt Maturities, Liquidity & Credit Ratings 11 Issuer S&P Moody’s UIL Holdings BBB (Stable) Baa3 (Stable) United Illuminating BBB (Stable) Baa2 (Stable) SCG BBB (Stable) Baa2 (Stable) CNG BBB (Stable) Baa1 (Stable) Berkshire BBB (Stable) Baa2 (Stable) Based on current plans - expect no need for external equity at least through 2013 * Available Liquidity * Completed 2/1/12 Debt Maturities ($M) Credit Ratings Amounts may not add due to rounding. Does not include $100M long-term debt priced in January 2012, which closed in early April 12 qConsolidated earnings guidance of $2.00-$2.15 per diluted share §Primarily due to warmer than normal weather during the winter heating season, which significantly impacted gas distribution earnings qElectric company earnings guidance of $1.50-$1.65 per diluted share §Increased the low end of the range for electric distribution, CTA & other to $0.90-$1.00 per diluted share §Increased transmission guidance to $0.55-$0.65 per diluted share qRevised gas distribution range to $0.70-$0.80 per diluted share qEarnings guidance for UIL Corporate remains unchanged Q&A Appendix Segmented 1Q ‘12 Earnings
